Defendant was indicted, tried, and convicted of murder in the second degree.
The evidence showed that deceased was working for defendant in the latter's field on the day of the fatal difficulty, and was shot and killed by the defendant. The testimony of defendant was that deceased commenced shooting at him, and that he (defendant) shot and killed deceased in self-defense.
Several exceptions were reserved by defendant to the rulings of the court admitting evidence tending to show the existence of improper relations between defendant and deceased's wife. Such relations are evidence of motive for the commission of the crime, and the evidence was competent for such purpose. Pate v. State,94 Ala. 14, 10 So. 665; Cook v. State, 5 Ala. App. 11,59 So. 519; Marler v. State, 67 Ala. 55, 42 Am. Rep. 95; Johnson v. State, 17 Ala. 618.
Upon examination of Tom Bryant, witness for the state, he was questioned concerning an occurrence between accused and deceased which had taken place about three months prior to the fatal difficulty, when, according to the witness, the defendant had attempted to take deceased to Dothan and turn him over to the authorities there, as defendant was on his (deceased's) bond and wished to be released. This occurred at defendant's home, with whom both deceased and deceased's wife were living at the time, and the evidence of the witness further showed that after this occurrence defendant and deceased's wife lived in the house together, though the deceased did not.
The question was asked witness by the state: "What did Grimsley have?" The witness answered: "Had his gun in his hand, and Mr. Tinsley (deceased) at the time was standing out in the yard by the wagon with his arms folded and his head hung down." Objection was made by defendant to the question, and a motion was made to exclude the answer, both of which were overruled and exception taken.
Previous hostile acts of accused are admissible as showing the animus of accused toward deceased. They are further admissible on the inquiry of malice vel non, and to show a probable motive for the offense. The fact that defendant while armed had abducted deceased away from his home, though legally, and the further fact that he and deceased's wife remained together at defendant's home after deceased had been removed, had a tendency to throw light upon the feelings of defendant toward deceased, and expose to the consideration of the jury a probable motive for the commission of the crime. The court did not err in admitting this evidence. Linehan v. State, 113 Ala. 70, 21 So. 497; Gray v. State,63 Ala. 66; Lawrence v. State, 84 Ala. 424, 5 So. 33.
Although the details or the merits of a previous difficulty between deceased and defendant cannot be inquired into, the fact of such difficulty, and threats accompanying it, whether by words or by deed, may be proved for the purpose of showing malice or motive. If it can be said that the occurrence in question was a previous difficulty, and that the evidence did go into details, objections and motions to exclude by defendant did not single out such details, but were directed to the whole, or practically the whole, of such evidence, and, part being relevant, the objection was properly overruled. Lawrence v. State, 84 Ala. 424, 5 So. 33.
Charge 33 refused to defendant is covered by given charge 20.
Charges 31 and 32 were properly refused, as there was no evidence of defendant's good character. Bodine v. State, 129 Ala. 106,29 So. 926.
Charge 24 was not predicated upon the evidence. Trial courts may without error refuse such charges. Davis v. State, 188 Ala. 59,66 So. 67; Edwards v. State, 205 Ala. 160, 87 So. 179.
Charge 25 was covered by the court's oral charge to the jury and substantially covered by given charge 6.
Charge 23 is a substantial duplicate of charge 13.
Charge 35 fails to base or hypothesize the belief of the jury upon the evidence. Davis' Case, supra; Edwards' Case, supra.
Charge 13 is faulty. The word "supposition" has no place in criminal administration. In Smith v. State, 197 Ala. 193, 202,72 So. 316, 320, the Supreme Court, in discussing a similar charge, says:
  "Moreover, the charge was properly refused, for the use of the word `supposition.' All cases in this state holding that the refusal of such a charge is erroneous, are hereby overruled. Dawson v. State, 196 Ala. 593,71 So. 722; Richardson v. State, 191 Ala. 21, 68 So. 57. "
The case of Smith v. State, supra, has been uniformly followed in subsequent decisions. White v. State, 210 Ala. 8, 97 So. 234.
Charge 3 is invasive of the province of the jury, and similar charges have been repeatedly condemned. Davis v. State (Ala.App.) 98 So. 912;1 Fonville v. State, 91 Ala. 39, 8 So. 688.
Charge 36 is faulty in that it fails to hypothesize freedom from fault in bringing on the difficulty. Montgomery v. State,160 Ala. 7, 49 So. 902; Green v. State, 143 Ala. 2, 39 So. 362.
Refused charge 21 is substantially covered *Page 158 
by given charge 7 and the oral charge of the court.
Charge 10, in substance, has been repeatedly condemned. Thomas v. State, 107 Ala. 13, 18 So. 229; Bonner v. State, 107 Ala. 97,18 So. 226.
Charge 27 is both in substance and in legal effect the same as charge 14, given at request of defendant.
There is no error in the record, and the judgment of the circuit court is affirmed.
Affirmed.
1 19 Ala. App. 551.